Citation Nr: 0202328	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  97-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
aggravation of coronary artery disease as secondary to 
surgery and treatment at a VA medical facility in September 
and October 1995.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son






INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for aggravation of 
coronary artery disease.

The veteran and his son provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in February 2001, a transcript of which has been 
associated with the claims file.

In March 2001 the Board remanded this case to the RO for 
further development and adjudicative action.

In December 2002 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for aggravation of coronary artery 
disease.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent medical evidence of record shows 
that the veteran did not suffer aggravation of coronary 
artery disease as secondary to surgery and treatment at a VA 
medical facility in September and October 1995.


CONCLUSION OF LAW

The criteria for compensation benefits for aggravation of 
coronary artery disease pursuant to the provisions of 
38 U.S.C.A. § 1151 as secondary to surgery and treatment at a 
VA medial facility in September and October 1995 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.358 (effective prior to October 1, 
1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that they 
are negative for any evidence of coronary artery disease.

On file is a cardiology report referable to a treadmill 
stress test from a private medical facility dated in August 
1994.  The veteran was evaluated for complaints of chest pain 
and dyspnea.  He was found to have hypertension.

A private chest x-ray dated in May 1995 shows an impression 
of probable emphysematous change with no active disease.

A May 1995 private cardiology consultation/stress test report 
shows clinical assessments including episodes of chest pain 
quite suggestive of angina, and hypertension.  The examiner 
expressed the opinion that the veteran may have coronary 
artery disease.

A June 1995 VA medical record of treatment shows diagnoses of 
unstable angina and two vessel coronary artery disease.

Correspondence dated in June 1995 from a private physician's 
assistant shows the veteran had been evaluated for a history 
of exertional dyspnea.

A June 1995 private progress note shows pertinent clinical 
assessments of coronary artery disease with right anterior 
artery stent, and hypertension which appeared controlled.  It 
was noted that the veteran had undergone a coronary angiogram 
at a VA hospital approximately twelve days previously.  He 
was found to have two significant lesions of the right 
anterior and what he described as also the left circumflex.  
A double stent was inserted in the right anterior artery.

A VA hospital summary shows the veteran was hospitalized 
during September and October 1995 at which time he underwent 
a coronary artery bypass graft times two, and a percutaneous 
transluminal coronary angioplasty.  It was reported that he 
did well up in his unit, and had his chest tubes removed.  He 
was being discharged to home on day five in good condition, 
ambulating and tolerating a postoperative diet.

An October 1995 private medical report shows the veteran 
presented with complaints of extreme fatigue, difficulty 
sleeping, headache, poor motivation, stiffness, etc.  It was 
noted that he had all pretty classical signs of depression.  
He had surgery before his surgery, and it was recorded that 
the surgery had exacerbated it.  The clinical assessments 
included status post coronary artery bypass graft (CABG), 
anemia secondary to surgery, and exacerbation of depressive 
symptoms without suicidal ideation.

A November 1995 private medical record included clinical 
assessments of coronary artery disease, stable with recent 
CABG, anemia, and depression, improving.  He was again seen 
at the end of the month with multiple complaints including 
fatigue.  On examination he denied any exertional chest pain, 
irregular heart beats or orthopnea.  The clinical assessments 
included extreme fatigue secondary to anemia.

A December 1995 private medical report shows the veteran was 
admitted with pertinent diagnoses of massive pericardial 
effusion, secondary to bypass surgery in September 1995, 
coronary artery disease, and hypertension.  It was noted that 
he was admitted for observation and would likely require 
pericardiocentesis in the near future.

A December 1995 medical report at another private medical 
facility shows the veteran was hospitalized with pertinent 
admitting diagnoses of pericardial effusion secondary to 
coronary artery bypass surgery, atherosclerotic coronary 
artery disease, and hypertension.  He was scheduled for a 
subxiphoid pericardial window.  He underwent a 
pericardiocentesis which was noted as not successful.  It was 
noted that there may be numerous reasons why pericardial 
fluid may not have been obtained.  One was that he may have 
extremely thick viscous fluid as sometimes can happen in post 
coronary artery bypass graft patients with postpericardiotomy 
syndrome.  Another possibility was that the veteran's heart 
position may have been somewhat altered after the recent 
surgery.  Another possibility was that the pericardial fluid 
may be loculated as sometimes can happen after surgery and 
may not be free flowing.  It was noted that in any case, the 
veteran needed referral to a cardiovascular surgeon.

A January 1996 letter from a private physician shows the 
veteran was reported to have completely recovered from his 
recent repeat open heart surgery for pericardial fluid.  He 
was feeling well without problems.  In his February 1996 
correspondence the physician noted that the veteran had 
undergone a mediastinal exploration in December 1995.  He 
presented thereafter with incipient cardiac tamponade.  He 
was then hospitalized for a pericardiocentesis but the 
effusion was loculated and the pericardiocentesis was not 
successful.  He was immediately transferred to the operating 
room for surgical decompression of his pericardial effusion 
as it was judged to be life-threatening.

A March 1996 private chest x-ray in pertinent part was noted 
to show marked interval decrease in heart size compared to 
November 1995 likely related to interval cardiomediastinal 
surgery.

A May 1996 letter from a private physician referable to the 
veteran's history of pericardial hematuria shows a chest x-
ray revealed the heart size remained unchanged when compared 
with the last examination.  

There was evidence of a prior median sternotomy.  The 
radiologic conclusion was that there was no evidence of 
active intrathoracic disease.

A May 1996 letter from a private physician shows the veteran 
was considered stable.  The physician suspected that his 
fatigue was due to his complicated second bypass surgery and 
his continued smoking.  

On December 30, 1996, the veteran filed a claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for aggravation of his 
coronary artery disease as secondary to surgery and treatment 
at a VA medical facility in September and October 1995.

Associated with the claims file in September 1997 is 
correspondence from the veteran's wife and sister containing 
their personal observations and impressions surrounding the 
circumstances of medical treatment for his coronary artery 
disease.

The veteran and his son provided oral testimony before the 
undersigned Member of the Board at the RO in February 2001, a 
transcript of which has been associated with the claims file.  
It was essentially contended that the veteran's coronary 
artery disease had essentially worsened or been aggravated as 
a result of his surgery and treatment at a VA medical 
facility in September and October 1995.  The veteran and his 
son were of the opinion that additional surgical procedures 
were required as a result of the original VA surgery.

The Board remanded the veteran's claim to the RO for further 
development and adjudicative action in March 2001.  The Board 
requested that the veteran be contacted and requested to 
identify any additional sources of medical treatment for his 
coronary artery disease.  

The RO was directed to obtain additional VA treatment 
records, any additional records of treatment identified by 
the veteran, and to afford him a VA cardiology examination by 
a specialist in that field.

The veteran responded that VA already had all of the medical 
documentation referable to his claim and he was not aware of 
any additional medical documentation.  The RO obtained 
additional medical documentation from the pertinent VA 
medical facility, and afforded the veteran a cardiology 
examination by a medical specialist in this field.

The additional VA medical documentation included a 
comprehensive examination conducted in July 2000, and reports 
noting status post CABG, with references to other disorders 
not at issue.

VA conducted a special cardiology examination of the veteran 
in October 2001.  The examiner noted that the veteran was 
interviewed with specific attention to his CABG and 
percutaneous transluminal coronary angioplasty.  He reported 
that currently he occasionally had left precordial pain, 
pointing to the area over the heart lateral to the sternum.  
When asked if it was his contention that he was worse than he 
was before the VA surgery, he responded, "No, all I am 
saying is that they should have caught the effusion and done 
something about it, they could have done something about it, 
but they didn't."

The veteran was then asked twice, "Would you compare your 
present situation with that which existed prior to your 
undergoing angioplasty and coronary artery bypass 
grafting"" He reported that, "My symptoms are less now 
than they were before surgery."

The examiner then made references to his review of the 
veteran's claims file, and delineated the various 
documentations reported earlier.  He noted that with respect 
to the Board remand, the fundamental question is did this 
veteran become worse after undergoing treatment at the VA 
medical center, to include a percutaneous transluminal 
coronary angioplasty and subsequently CABG; and with some 
respect to his question, was there a discovery of a 
pericardial effusion, and should there have been.




The examiner replied as follows:

"As a board certified cardiologist who has followed 
well over 1,000 patients through coronary artery bypass 
grafting procedures plus valve replacement and 
valvuloplasties, I can state that any time the 
pericardium is opened for any cardiovascular surgical 
procedure, one must expect - always - the subsequent 
development of a pericardial effusion.  It is an 
expected consequence of the surgery when a pericardial 
effusion develops postoperatively after opening of the 
pericardium.  It is not customary nor is it medically 
indicated for a pericardiocentesis to be undertaken, 
nor for a pericardial window (surgical incision in the 
pericardium for the purpose of draining fluid) to be 
carried out unless there are hemodynamic signs of 
circulatory compromise.  These signs would relate to 
pressure accumulating within the pericardium (the sac 
that surrounds the heart), such that it interferes with 
the filling of the heart with blood returning from both 
the general circulation and lungs and subsequently 
reduces cardiac output.  It is in that circumstance 
that an attempt at pericardiocentesis is indicated and, 
when unsuccessful, a pericardial window is clearly 
indicated.

Thus, I ask the question: Is the appearance of 
pericardial effusion an expected event following a 
surgical procedure when the pericardium is opened? The 
answer is yes.

Is the failure to carry out pericardium and/or 
pericardial window for drainage in the context of a 
pericardial effusion that does not produce any evidence 
of compression (pericardial tamponade) medically 
inappropriate? No.  One would not carry out pericardial 
drainage unless there are signs of circulatory 
impairment.

Is there evidence on any of the notes during follow-up 
at the Denver VAC that compromise of circulation was 
evident?  The answer is no.

Is it unheard of that pericardial tamponade could 
develop subsequently such as occurred when the patient 
was seen in Pueblo?  No.  I do not believe, however, 
the development of pericardial tamponade (as is 
reported in Dr. S's letter) to be due to delayed or 
disabling medical care by any members of the health 
care team either at Denver or elsewhere.  The answer is 
no.  It is virtually impossible to tell either 
pericardiocentesis and/or a pericardial window for 
drainage solely because a pericardial effusion 
develops.

How often does this occur?  Pericardial effusion occurs 
consistently after cardiothoracic surgery but the need 
for drainage in my experience in cardiovascular disease 
is approximately 1% following coronary artery bypass 
and other open-heart surgical procedures.

Thus, I do not find any evidence on review of this 
chart that failure to carry out pericardiocentesis at 
the Denver VAMC or pericardial window caused additional 
disability (ies).  Had the patient manifested symptoms 
of circulatory compromise at any time during his DVAMC 
follow-up, I have no doubt that he would have received 
the appropriate treatment.  I note for the record that 
neither pericardiocentesis nor pericardial window is 
risk free - therefore, each of them is carried for 
specific medical indication, usually evidence of 
tamponade - which was not evident during the patient's 
visit to DVAMC after undergoing coronary artery bypass.

The essential question then is: Was the patient's 
overall physical capability or cardiovascular function 
impaired in any way? I therefore return to his original 
response to me when asked specifically, are you worse 
off now than you were prior to coronary artery bypass 
grafting and pericardiocentesis, and the patient 
reported, "My symptoms are now less than before 
surgery."  He then stated, "I can do more than I 
could then."  





Thus, in the patient's own words and by all clinical 
evidence available to date, I find no evidence to 
support any contention that his present medical 
condition or that which existed after he had 
pericardial window drainage was made worse by the 
appearance of the pericardial effusion or by the 
requirement for window drainage or by percutaneous 
transluminal coronary angioplasty or by coronary artery 
bypass grafting."


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991 the United States Court of Appeal for Veterans Claims 
(Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151, Gardner v. Derwinski, 1 Vet. App. 584 (1991).  Aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1999, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1997), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001). (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  In this regard, when the 
veteran initially filed his claim, the RO obtained and 
associated with the claims file VA and private medical 
documentation as reported by him.

The Board remanded the case to the RO in March 2001 in order 
for the veteran to identify any additional records of 
treatment not previously obtained by VA, and the 
accomplishment of a comprehensive VA examination by an 
appropriate medical specialist addressing the issue on 
appeal.

The record shows that the veteran, in response to the RO's 
correspondence, specifically replied that there were no 
additional records to be obtained.  The RO nonetheless 
obtained additional VA treatment reports, and afforded him a 
special cardiology examination which included a detailed 
medical opinion from a medical specialist.

The RO also advised the veteran of the laws and regulations 
referable to the duty to assist reflected in the VCAA.  
During the course of the claim, the RO has provided the 
veteran with notice of the laws and regulations pertaining to 
eligibility for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In this regard, the rating 
decision, statement of the case, supplemental statement of 
the case, and associated correspondence have apprised the 
veteran of his rights in view of his claim for benefits.

The RO considered the veteran's claim under the provisions of 
the VCAA while the case was in remand status.  The Board 
finds that there is nothing further to undertake with respect 
to the duty to assist the appellant, and that the case is 
ready for appellate review.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
applicable to the claim, inasmuch as the original claim 
brought pursuant to the provisions of 38 U.S.C.A. § 1151 was 
filed prior to October 1, 1997 (December 1996).  VAOPGCPREC 
40-97.


38 U.S.C.A. § 1151

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for aggravation of coronary 
artery disease as secondary to VA surgery and treatment in 
September and October 1995, where it is determined that there 
is additional disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
aggravation of coronary artery disease as secondary to 
surgery and treatment at a VA medical facility in September 
and October 1995.


In this regard, the Board notes that, in the opinion of a VA 
medical specialist who has attended to 1000 cardiology 
procedures, the effusion which followed the veteran's VA 
surgery was an expected consequence, and such effusion did 
not result in aggravation of the veteran's coronary artery 
disease.  The medical specialist even directed attention to 
the veteran's own description admitting to a lessening of his 
symptoms after the VA CABG in late 1995, a phenomena true to 
the present as reported on the VA medical examination of 
record.

The VA medical specialist, in his detailed medical opinion of 
record, took great pains to emphasize the routine nature of 
the veteran's VA angioplasty and subsequent effusion which, 
particularly in the veteran's case, caused no aggravation of 
his coronary artery disease or resulted in any additional 
disability.

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case.  As the Board noted 
above, the VA medical specialist put to rest any possibility 
of a favorable determination of the veteran's appeal.  He 
reported that he could find no evidence to support any 
contention that the veteran's present medical condition or 
that which existed after he had pericardial window drainage 
was made worse by the appearance of pericardial effusion or 
by the requirement for window drainage or by percutaneous 
transluminal coronary angioplasty or by the CABG.

While the veteran has consistently argued that he incurred 
aggravation of his coronary artery disease as a result of the 
late 1995 VA angioplasty, as a lay person he is not competent 
to offer evidence that requires medical knowledge as to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered aggravation of his coronary artery disease 
as secondary to VA surgery and treatment in late 1995.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in his favor.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  For these 
reasons, the Board finds that the evidence of record does not 
establish entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits for aggravation of 
coronary artery disease pursuant to the provisions of 
38 U.S.C.A. § 1151 as secondary to surgery and treatment at a 
VA medical facility in September and October 1995 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

